Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered on or about June 23, 2011, which, to the extent appealed from, granted defendant City’s cross motion for summary judgment dismissing the complaint, and order, same court and Justice, entered January 17, 2012, which, upon reargument, adhered to the original determination, reversed, on the law, without costs, and the City’s cross motion denied.
In this personal injury action, plaintiff alleges that she tripped and fell as a result of a hole in a pedestrian ramp. The City failed to make a prima facie showing of entitlement to judgment as a matter of law, because the markings on the Big Apple map it submitted in support of its cross motion raise an issue of fact as to whether it had prior written notice of the alleged defect {see Cruzado v City of New York, 80 AD3d 537, 538 [1st Dept 2011]; Burwell v City of New York, 97 AD3d 617, 618-619 [2d Dept 2012], lv denied 20 NY3d 860 [2013]). Concur—Sweeny, Feinman and Gische, JJ.